Citation Nr: 0815376	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is clear an unmistakable error in a rating 
decision of July 26, 1993, in failing to assign an effective 
date earlier than September 26, 1982, for allowance of a 100 
percent rating for a neurotic depressive reaction, and in 
failing to grant special monthly compensation due to being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1977 to April 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2008.


FINDINGS OF FACT

The decision of July 26, 1993, which assigned an effective 
date of September 26, 1982, for a 100 percent rating for a 
neurotic depressive reaction, and did not consider or grant 
special monthly compensation due to being housebound, was 
based on the correct facts as they were known at that time, 
and was in accordance with the existing law and regulations.


CONCLUSION OF LAW

The decision of July 26, 1993 does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of July 26, 1993.  He asserts that 
instead of assigning an effective date of September 26, 1982, 
for a 100 percent rating for a psychiatric disorder, the RO 
should have extended the date all the way back to the date of 
his separation from service in 1978.  The veteran further 
argues that the same decision should have granted special 
monthly compensation based on housebound status.  The veteran 
presented testimony to this effect during the hearing held in 
March 2008.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act (VCAA) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

The Board has reviewed the full history of the veteran's 
disability compensation claims.  The veteran's service 
medical records reflect that he sustained serious injuries in 
a motor vehicle accident, including fractures of the spine.  
The service medical records also reflect psychiatric 
symptomatology such as a suicide attempt.  

Upon separation from service, the veteran filed a claim for 
disability compensation with the VA.  He was afforded VA 
disability evaluation examinations, including a psychiatric 
examination in June 1978.  The diagnosis was neurotic 
depressive reaction, chronic, manifested by difficulty 
sleeping, frequent nightmares, becoming irritable, anxious 
with periods of depression and depressed mood during the 
interview.  It was noted that the degree of severity was 
moderate.  

In a rating decision of July 1978, the RO granted service 
connection for postoperative fusion of T-11 to L3 with 
residuals severe compression fracture L1, rated as 60 percent 
disabling; residuals of fractured right check bone 
(zygomatic) with hypertrophic bilateral rhinitis, rated as 10 
percent disabling; a sensitive scar at donor site left iliac 
crest, rated as 10 percent disabling; a neurotic depressive 
reaction, chronic rated as 10 percent disabling; residuals of 
right ankle strain, rated as noncompensably disabling; and an 
injury of the right knee, also rated as noncompensably 
disabling.  The combined disability rating was 70 percent.  
The rating decision also provided that the veteran should be 
furnished a form to be completed if his service connected 
disabilities precluded him from engaging in substantially 
gainful employment.  

The veteran completed and returned that form in November 
1978.  On the form he reported that he had not been employed 
since his separation from service.  Prior to service, he had 
worked as a radio installer.  Subsequently, in a rating 
decision of November 1978, the RO granted a total disability 
rating based on individual unemployability, effective from 
April 5, 1978.  

The veteran was afforded VA disability evaluation 
examinations in September 1980.  The examinations included a 
spine examination, and an ENT examination.  Subsequently, in 
a rating decision of August 1980, the RO reduced the rating 
for the veteran's spine disorder from 60 percent to 40 
percent.  The RO also reduced the rating for the fracture of 
the zygomatic bone from 10 percent to noncompensable.  

The combined rating was reduced from 70 percent to 50 
percent.  The RO also terminated the unemployability rating 
effective October 31, 1980.  The rating for the neurotic 
depressive reaction remained the same at 10 percent.  The 
veteran subsequently perfected an appeal of the reductions.

Prior to the consideration of the 1980 appeal by the Board, 
additional evidence was added to the claims file.  A service 
department document dated in January 1981 reflects that the 
veteran had not worked until approximately one month earlier 
when he began employment as an alarm installer.  A VA 
hospital record dated in October 1981 shows that the veteran 
was admitted for treatment pertaining to his back.  At a 
hearing held in March 1982, the veteran testified that he had 
to stop working again due to his back problems.  

Subsequently obtained evidence included a VA psychiatric 
record dated in January 1982.  In the record, it was noted 
that he had a history of depression off and on, but 
reportedly had no suicidal ideation at present.  A VA 
psychiatric examination report dated in June 1982 noted that 
the veteran had relevant speech, but his affect was rather 
flat.  When he talked, it was if he was narrating a story as 
if in distant contact with reality.  He was oriented to time 
person and place, but was very angry and bitter.  He said 
that he thought of killing himself to end the pain.  He 
denied any hallucinations and did not have any delusions.  
His attention, concentration were poor.  

A letter from the VA dated in July 1982 reflects that a 
vocational rehabilitation panel had concluded that entry into 
training was not advisable at that time due to the nature and 
extent of the veteran's medical condition.  

On October 21, 1982, the RO received a statement in support 
of claim in which the veteran requested a 100 percent rating 
as he had been admitted to a VAMC for mental depression.  The 
RO subsequently obtained a VA hospital summary dated in 
December 1982 which reflects that the veteran was admitted 
for treatment of a dysthymic disorder on September 26, 1982.  
He reported that on admission he had excruciating back pain 
which almost immobilized him.  He also stated that over the 
past several months he had felt increased agitation and 
restlessness.  He stated that if he could not get his pain 
under control, he would commit suicide.  Following a course 
of therapy during the hospitalization, his affect and mood 
reportedly improved tremendously.  In a rating decision of 
January 1983, the RO concluded that no increased compensation 
was warranted for any of the veteran's disabilities.  

The previously perfected appeal was then transferred to the 
Board.  In a decision of November 1984, the Board found that 
the criteria were met for assignment of a 50 percent 
disability rating for a neurotic depressive reaction.  The 
Board also remanded appeals for entitlement to a rating 
higher than 40 percent for the service-connected spine 
disorder, and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  

In a decision of November 1984, the RO assigned an effective 
date of March 29, 1983 for the increased 50 percent rating 
for the neurotic depressive reaction.  

The veteran was afforded another psychiatric examination by 
the VA in January 1985.  The examiner stated that the 
veteran's prognosis was guarded, and that his present ability 
to return to gainful employment was "nil."  In a rating 
decision of March 5, 1985, the RO confirmed the ratings for 
the veteran's service connected disabilities, and denied a 
total rating based on unemployability.  Subsequently, in a 
decision of August 1995, the Board denied entitlement to a 
rating higher than 40 percent for the spine disorder, but 
granted the claim for a total rating based on 
unemployability.  In a decision of August 1985, the RO 
assigned an effective date of March 29, 1983 for the total 
disability rating based on individual unemployability.  

The veteran was afforded another psychiatric examination in 
January 1989.  The diagnoses included neurotic depressive 
reaction and status post multiple head trauma with organic 
brain syndrome.  Subsequently, in a decision of February 
1989, the RO confirmed the previously assigned 50 percent 
rating for the service connected depressive reaction.  

In February 1993, the veteran submitted a statement in 
support of claim in which he noted that from October 1980 the 
VA reduced his rating, until the Board later restored it.  
However, he stated that he felt that the VA had committed 
clear and unmistakable error by not paying him back to 
October 1980.  He stated that he had been paid only back to 
March 29, 1983.  He stated that the Board had instructed that 
his 100 percent rating be reinstated and restored, and that 
he should be paid back benefits for the period from October 
1980 to March 29, 1983.  

Subsequently, in June 1993, the RO referred the veteran's 
case to the Director of Compensation and Pension service for 
consideration of an extra-schedular evaluation.  In a 
response dated in July 1993, the Compensation and Pension 
Service stated that the rating of August 1985 by the RO which 
established entitlement to a total rating based on individual 
unemployability effective from March 29, 1983, had been 
clearly and unmistakably erroneous.  It was noted that the 
Board decision had restored an unemployability rating, and 
therefore, the appropriate date of restoration should have 
been the date that the rating had been reduced, specifically, 
November 1, 1980.  The Compensation and Pension Service 
letter further stated that a rating decision of March 5, 
1985, had been considered clearly and unmistakably erroneous 
for failing to assign a 100 percent rating for the veteran's 
psychiatric condition.  The Compensation and Pension service 
specified that the effective date of the increase to 100 
percent should be September 26, 1982, which was the date of 
hospitalization by the VA for a psychiatric condition.  The 
RO was instructed to take corrective action in accordance 
with the letter under the authority of 38 C.F.R. § 3.105(a).  

Subsequently, in a rating decision of July 1993, the RO 
effectuated the instructions contained in the letter.  The RO 
restored a total rating based on individual unemployability 
effective from November 1, 1980, though September 25, 1982, 
and assigned a 100 percent schedular rating for the veteran's 
psychiatric disorder effective from September 26, 1982.  The 
veteran was notified of the rating action and of his 
appellate rights by letter dated in August 1993, but he did 
not initiate an appeal.

As noted above, the veteran contends that there is clear and 
unmistakable error in the decision of July 26, 1993.  He 
asserts that instead of assigning an effective date of 
September 26, 1982, for a 100 percent rating for a 
psychiatric disorder, the RO should have extended the date 
all the way back to the date of his separation from service 
in 1978.  The veteran further argues that the same decision 
should have granted special monthly compensation based on 
housebound status.  

Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that there is no showing that the decision 
was not based on the correct facts as they were known at that 
time or was not in accordance with the existing law and 
regulations.  On the contrary, the rating decision and the 
letter from the compensation and pension service upon which 
the rating decision was based show that the RO considered the 
evidence that was of record at that time, namely the post 
service treatment records contained in the claims file.  
Although the appellant disagrees with the conclusion reached 
by the RO that the evidence warranted an effect date of 
September 26, 1983, an asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the evidence was not 
fully developed does not constitute a basis for concluding 
that the decision contained clear and unmistakable error.  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  An 
increased rating is to be assigned no earlier than the date 
the evidence shows that such an increased is warranted by the 
evidence pertaining to the severity of that disorder.  
38 C.F.R. § 3.400.  In the July 1993 decision, it was 
concluded that the date of hospitalization was the date the 
evidence showed that the veteran had become totally disabled.  
To the extent that the veteran asserts that the evidence 
shows that he warranted an even earlier date, he is simply 
arguing for a different interpretation of the evidence.  Such 
an argument cannot form a basis for a finding of clear and 
unmistakable error.  

With respect to the allegation that the July 1993 decision 
was clearly and unmistakably erroneous in failing to grant a 
rating based on housebound benefits, the Board notes that the 
rating did not address that issue because it had not been 
raised.  In addition, the Board notes that housebound 
benefits are warranted where the veteran has a single 
service-connected disability rated as 100 percent, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  The latter requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i).  However, the 
veteran's only service connected compensable disabilities at 
that time were the neurotic depression rated as 100 percent 
disabling, the postoperative spine fusion, rated as 40 
percent disabling; and the donor scar of the left ileum rated 
as 10 percent disabling.  Thus, he did not have one disorder 
rated as 100 percent plus another rated as 60 percent.  In 
addition, there was no evidence that he was permanently 
housebound.  Thus, the RO cannot be said to have been at 
fault for failing to adjudicate and grant a claim for 
housebound benefits.  

In summary, the decision of July 26, 1993, which assigned an 
effective date of September 26, 1982, for a 100 percent 
rating for a neurotic depressive reaction, and did not 
consider or grant special monthly compensation due to being 
housebound was based on the correct facts as they were known 
at that time, and was in accordance with the existing law and 
regulations.  Accordingly, for the foregoing reasons, the 
Board concludes that the decision of July 26, 1993 does not 
contain clear and unmistakable error.  


ORDER

The request for revision of a decision of July 26, 1993, 
based on an allegation of clear and unmistakable error, is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


